Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.
 

Response to Amendment

3.	The amendments filed on 03/04/2021 have been fully considered and are made of record.
	a. Claims 1-16 have been cancelled.
	b. Claims 21-29 have been added.
		


Reason for Allowance

5.	Claims 17-29 are allowed.

a)	The applicant’s arguments filed on 12/15/2020 have been fully considered and are persuasive. Therefore, the rejection of Office Action sent on 11/06/2020 is withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claim 17:
As to claims 17-29 the present invention is direct to a method, comprising: Independent claim 17 identifies the uniquely distinct features of “applying, at the noise generator circuit, a second current value to the first amplifier to reduce a voltage offset of the first amplifier; applying, at the noise generator circuit, at least one drain current to a transistor pair to generate 1/f noise; filtering, with a noise envelope detector circuit, the 1/f noise to generate filtered 1/f noise; and comparing, at the noise envelope detector circuit, the filtered 1/f noise with a reference voltage to output a direct current (DC) output voltage”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867

                                                                       /CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858